Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 1 of 8 PageID #:8




                              Page 1 of 8
Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 2 of 8 PageID #:8




                              Page 2 of 8
Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 3 of 8 PageID #:8




                              Page 3 of 8
Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 4 of 8 PageID #:8




                              Page 4 of 8
Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 5 of 8 PageID #:8




                              Page 5 of 8
Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 6 of 8 PageID #:8




                              Page 6 of 8
Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 7 of 8 PageID #:8




                              Page 7 of 8
     Case: 1:19-cv-00540 Document #: 4 Filed: 01/27/19 Page 8 of 8 PageID #:8




                                              Date: 1.26.19

LAW OFFICE OF FELIPE GOMEZ, ESQ.
3024 N. ASHLAND AVE NO. 577670
CHICAGO IL 60657
312.399.3966
T312.399.3966@GMAIL.COM




                                    Page 8 of 8
